re

ents
2:17-cr-01311-D D ott

Case c GC Document 45 Filed 01/31/19 a ort _ TpnGED

RECEIVED ___ COPY

 

ee

UNITED STATES DISTRICT COURT

 

DISTRICT OF ARIZONA JAN 8 1 2019
CRIMINAL EXHIBIT LIST CLERK U S DISTRICT COURT
. . DISTRICT OF ARIZONA
[| Motion to Suppress |__|] won-gury Trial [| Jusgy Trial DEPUTY

 

Case Number cR- 17-01311-DGC guage code £020 par. 1/91/2019

Year Case No. Deft No.

ESPINOZA-GONZALES, ANTHONY

Last First Middle

[| Government Defendant

 

USA V.

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Marked Admitted
No. for ID in Description
Evidence
101 Application for a Search Warrant (17-O16MB)
\ fai fiq
102 | Search and Seizure Warrant (17-016MB)
103 Letter to Brett Day, Esq., dated 5/3/2018
104 Letter from Assistant United States Attorney Gayle L. Helart,
dated 5/3/2018
105 Affidavit of Tami Loehrs
106 Report of DexT Analysis (305a-PX-2125742), dated
2/16/2017
107 Report of Forensic Examination - Loehrs & Associates, dated
VV 7/18/2018
108 Transcript - Interview of Agent Jimmy Daniels, 7/26/2016
109 Tami Loehrs - Curriculum Vitae
1/3)

 

 

 

 

 

 
